Citation Nr: 1437673	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-01 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability (claimed as low back strain). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran had active service from November 1987 to May 1988. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2010 decision by the RO which denied the benefit sought on appeal. 

In his substantive appeal (VA Form 9), received in January 2011, the Veteran indicated that he wanted to be scheduled for a Travel Board hearing at the RO. However, in a letter received in March 2012, the Veteran indicated that he wanted to withdraw his hearing request and to have his appeal forwarded to the Board for adjudication.

This matter was previously before the Board in January 2014, at which time claims for service connection for tinnitus and bilateral hearing loss were denied, and the claim pertaining to the low back was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the case must be returned to the RO for additional development.

As an initial matter, in an April 2012 statement, the Veteran stated his intention to apply for Social Security benefits.  Social Security Administration (SSA) records are not associated with the claims file or electronic files.  At this point in time, it is unclear whether he is seeking Social Security benefits based on age or disability.  Since such records could be relevant to adjudication of the Veteran's claim, appropriate action is necessary to obtain any such records before the Board may properly proceed with appellate review. See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

The Veteran contends that he was treated for back pain during basic training at Ft. Knox, and that he re-injured his back during advanced infantry training (AIT) at Ft. Rucker.  Currently, the only service treatment record (STR) contained in the claims file is the Veteran's September 1987 enlistment examination.  When this claim was previously before the Board in January 2014, the Board requested that the RO take the appropriate steps to obtain all STRs from the medical facilities at Ft. Knox and Ft. Rucker.  The RO subsequently contacted those medical facilities, as well as the NPRC, and received negative responses.  

Due to the unavailability of the Veteran's STRs, the Board has a heightened duty to consider the applicability of the benefit of the doubt rule and to assist the Veteran in developing his claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). Commensurate with this heightened duty to assist, the low threshold set forth by McLendon, and the particular circumstances of this case, the Board finds that the Veteran is entitled to an examination to determine the nature and etiology of his current claimed low back disability. See 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he clarify whether he has applied for (or intends to apply for) disability benefits from the Social Security Administration.  If so, the RO should take appropriate action to obtain copies of all SSA and medical records related to any application for disability benefits filed by the Veteran.

2. Contact the Veteran and request that he identify any and all medical providers who have treated him for back problems and that he provide authorization for VA to obtain his complete medical records from those providers identified.  If the identified records are not obtained, advise the Veteran of that fact and provide him an opportunity to obtain the records.

3. Take appropriate action to obtain any updated VA treatment records.

4. When the above medical records are obtained, to the extent available, schedule the Veteran for a VA examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with any examination deemed necessary.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

a. Does the Veteran currently have a low back disability? If so, identify each such disability and describe the nature of and the appropriate diagnosis for each such disability.

b. For each of the Veteran's current low back disabilities identified in (a), is it at least as likely as not (probability of at least 50 percent) that the disability is etiologically related to his active military service?

For purposes of answering the questions above, the examiner should accept as true the Veteran's report that he was treated for back pain during basic training at Ft. Knox, and that he re-injured his back during advanced infantry training (AIT) at Ft. Rucker.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



